        Case 3:20-cv-08049-JD Document 1 Filed 11/16/20 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Seaboard Ave. Investments, LLC,           Act; Unruh Civil Rights Act
14     a California Limited Liability
       Company
15               Defendant.
16
17         Plaintiff Scott Johnson complains of Seaboard Ave. Investments, LLC, a
18   California Limited Liability Company; and alleges as follows:
19
20
21     PARTIES:

22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

23   level C-5 quadriplegic. He cannot walk and also has significant manual

24   dexterity impairments. He uses a wheelchair for mobility and has a specially

25   equipped van.

26     2. Defendant Seaboard Ave. Investments, LLC owned the real property

27   located at or about 2510 Seaboard Ave, San Jose, California, upon which

28   “2510-2566 Seaboard Center” operates, in July 2020.


                                            1

     Complaint
        Case 3:20-cv-08049-JD Document 1 Filed 11/16/20 Page 2 of 8




 1     3. Defendant Seaboard Ave. Investments, LLC owns the real property
 2   located at or about 2510 Seaboard Ave, San Jose, California, upon which
 3   “2510-2566 Seaboard Center” operates, currently.
 4     4. Plaintiff does not know the true names of Defendants, their business
 5   capacities, their ownership connection to the property and business, or their
 6   relative responsibilities in causing the access violations herein complained of,
 7   and alleges a joint venture and common enterprise by all such Defendants.
 8   Plaintiff is informed and believes that each of the Defendants herein is
 9   responsible in some capacity for the events herein alleged, or is a necessary
10   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
11   the true names, capacities, connections, and responsibilities of the Defendants
12   are ascertained.
13
14     JURISDICTION & VENUE:
15     5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18     6. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26     FACTUAL ALLEGATIONS:
27     8. Plaintiff went to 2510-2566 Seaboard Center in July 2020 (twice) with
28   the intention to avail himself of its goods or services motivated in part to


                                               2

     Complaint
        Case 3:20-cv-08049-JD Document 1 Filed 11/16/20 Page 3 of 8




 1   determine if the defendants comply with the disability access laws.
 2     9. 2510-2566 Seaboard Center is a facility open to the public, a place of
 3   public accommodation, and a business establishment.
 4     10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 5   to provide wheelchair accessible parking in conformance with the ADA
 6   Standards as it relates to wheelchair users like the plaintiff.
 7     11. 2510-2566 Seaboard Center provides parking to its customers but fails
 8   to provide wheelchair accessible parking.
 9     12. One problem that plaintiff encountered is that there was no accessible
10   parking whatsoever in the parking lot.
11     13. Plaintiff believes that there are other features of the parking that likely
12   fail to comply with the ADA Standards and seeks to have fully compliant
13   parking available for wheelchair users.
14     14. On information and belief the defendants currently fail to provide
15   wheelchair accessible parking.
16     15. Additionally, on the dates of the plaintiff’s visits, the defendants failed
17   to provide wheelchair accessible paths of travel in conformance with the ADA
18   Standards as it relates to wheelchair users like the plaintiff.
19     16. 2510-2566 Seaboard Center provides paths of travel to its customers
20   but fails to provide wheelchair accessible paths of travel.
21     17. The problem that plaintiff encountered is that there are unramped steps
22   at the business entrances at 2510-2566 Seaboard Center.
23     18. Plaintiff believes that there are other features of the paths of travel that
24   likely fail to comply with the ADA Standards and seeks to have fully compliant
25   paths of travel available for wheelchair users.
26     19. On information and belief the defendants currently fail to provide
27   wheelchair accessible paths of travel.
28     20. These barriers relate to and impact the plaintiff’s disability. Plaintiff


                                              3

     Complaint
        Case 3:20-cv-08049-JD Document 1 Filed 11/16/20 Page 4 of 8




 1   personally encountered these barriers.
 2     21. As a wheelchair user, the plaintiff benefits from and is entitled to use
 3   wheelchair accessible facilities. By failing to provide accessible facilities, the
 4   defendants denied the plaintiff full and equal access.
 5     22. The failure to provide accessible facilities created difficulty and
 6   discomfort for the Plaintiff.
 7     23. Even though the plaintiff did not confront the following barriers,
 8   businesses at the 2510-2566 Seaboard Center have either panel or pull bar
 9   style door handles. Plaintiff seeks to have these barriers removed as they relate
10   to and impact his disability.
11     24. The defendants have failed to maintain in working and useable
12   conditions those features required to provide ready access to persons with
13   disabilities.
14     25. The barriers identified above are easily removed without much
15   difficulty or expense. They are the types of barriers identified by the
16   Department of Justice as presumably readily achievable to remove and, in fact,
17   these barriers are readily achievable to remove. Moreover, there are numerous
18   alternative accommodations that could be made to provide a greater level of
19   access if complete removal were not achievable.
20     26. Plaintiff will return to 2510-2566 Seaboard Center to avail himself of
21   its goods or services and to determine compliance with the disability access
22   laws once it is represented to him that 2510-2566 Seaboard Center and its
23   facilities are accessible. Plaintiff is currently deterred from doing so because
24   of his knowledge of the existing barriers and his uncertainty about the
25   existence of yet other barriers on the site. If the barriers are not removed, the
26   plaintiff will face unlawful and discriminatory barriers again.
27     27. Given the obvious and blatant nature of the barriers and violations
28   alleged herein, the plaintiff alleges, on information and belief, that there are


                                             4

     Complaint
        Case 3:20-cv-08049-JD Document 1 Filed 11/16/20 Page 5 of 8




 1   other violations and barriers on the site that relate to his disability. Plaintiff will
 2   amend the complaint, to provide proper notice regarding the scope of this
 3   lawsuit, once he conducts a site inspection. However, please be on notice that
 4   the plaintiff seeks to have all barriers related to his disability remedied. See
 5   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 6   encounters one barrier at a site, he can sue to have all barriers that relate to his
 7   disability removed regardless of whether he personally encountered them).
 8
 9   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
10   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
11   Defendants.) (42 U.S.C. section 12101, et seq.)
12     28. Plaintiff re-pleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint.
15     29. Under the ADA, it is an act of discrimination to fail to ensure that the
16   privileges, advantages, accommodations, facilities, goods and services of any
17   place of public accommodation is offered on a full and equal basis by anyone
18   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
19   § 12182(a). Discrimination is defined, inter alia, as follows:
20             a. A failure to make reasonable modifications in policies, practices,
21                or procedures, when such modifications are necessary to afford
22                goods,     services,     facilities,   privileges,    advantages,      or
23                accommodations to individuals with disabilities, unless the
24                accommodation would work a fundamental alteration of those
25                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
26             b. A failure to remove architectural barriers where such removal is
27                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
28                defined by reference to the ADA Standards.


                                               5

     Complaint
        Case 3:20-cv-08049-JD Document 1 Filed 11/16/20 Page 6 of 8




 1            c. A failure to make alterations in such a manner that, to the
 2                maximum extent feasible, the altered portions of the facility are
 3                readily accessible to and usable by individuals with disabilities,
 4                including individuals who use wheelchairs or to ensure that, to the
 5                maximum extent feasible, the path of travel to the altered area and
 6                the bathrooms, telephones, and drinking fountains serving the
 7                altered area, are readily accessible to and usable by individuals
 8                with disabilities. 42 U.S.C. § 12183(a)(2).
 9     30. When a business provides parking for its customers, it must provide
10   accessible parking.
11     31. Here, accessible parking has not been provided in conformance with the
12   ADA Standards.
13     32. When a business provides paths of travel, it must provide accessible
14   paths of travel.
15     33. Here, accessible paths of travel have not been provided in conformance
16   with the ADA Standards.
17     34. When a business provides facilities such as door hardware, it must
18   provide accessible door hardware.
19     35. Here, accessible door hardware has not been provided in conformance
20   with the ADA Standards.
21     36. The Safe Harbor provisions of the 2010 Standards are not applicable
22   here because the conditions challenged in this lawsuit do not comply with the
23   1991 Standards.
24     37. A public accommodation must maintain in operable working condition
25   those features of its facilities and equipment that are required to be readily
26   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
27     38. Here, the failure to ensure that the accessible facilities were available
28   and ready to be used by the plaintiff is a violation of the law.


                                             6

     Complaint
         Case 3:20-cv-08049-JD Document 1 Filed 11/16/20 Page 7 of 8




 1
 2   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 3   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 4   Code § 51-53.)
 5      39. Plaintiff repleads and incorporates by reference, as if fully set forth
 6   again herein, the allegations contained in all prior paragraphs of this
 7   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 8   that persons with disabilities are entitled to full and equal accommodations,
 9   advantages, facilities, privileges, or services in all business establishment of
10   every kind whatsoever within the jurisdiction of the State of California. Cal.
11   Civ. Code §51(b).
12      40. The Unruh Act provides that a violation of the ADA is a violation of the
13   Unruh Act. Cal. Civ. Code, § 51(f).
14      41. Defendants’ acts and omissions, as herein alleged, have violated the
15   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
16   rights to full and equal use of the accommodations, advantages, facilities,
17   privileges, or services offered.
18      42. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
19   discomfort or embarrassment for the plaintiff, the defendants are also each
20   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
21   (c).)
22      43. Although the plaintiff encountered frustration and difficulty by facing
23   discriminatory barriers, even manifesting itself with minor and fleeting
24   physical symptoms, the plaintiff does not value this very modest physical
25   personal injury greater than the amount of the statutory damages.
26
27           PRAYER:
28


                                              7

     Complaint
        Case 3:20-cv-08049-JD Document 1 Filed 11/16/20 Page 8 of 8




 1          Wherefore, Plaintiff prays that this Court award damages and provide
 2   relief as follows:
 3       1. For injunctive relief, compelling Defendants to comply with the
 4   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 5   plaintiff is not invoking section 55 of the California Civil Code and is not
 6   seeking injunctive relief under the Disabled Persons Act at all.
 7       2. Damages under the Unruh Civil Rights Act, which provides for actual
 8   damages and a statutory minimum of $4,000 for each offense.
 9       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
10   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
11
     Dated: November 10, 2020         CENTER FOR DISABILITY ACCESS
12
13
                                      By:
14
15                                    _______________________

16                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
